Per Curiam.
From a careful reading of the record and the able briefs of the litigants, we can see no prejudicial or reversible error in the trial of this action in the court below. ¥e think the evidence was of sufficient probative force to have been submitted to the jury, to support the issues which were submitted and the issues were material and determinative of the controversy. We see no error in law in the trial in the court below. The matter was one of fact for the jury to decide. In the judgment we find
No error.